THE STATE OF SOUTH CAROLINA
                           In The Supreme Court

            Brandon Garren, Respondent,

            v.

            State of South Carolina, Petitioner.

            Appellate Case No. 2015-000756


                           ON WRIT OF CERTIORARI



                            Appeal from Pickens County
                 Eugene C. Griffith, Jr., Post-Conviction Relief Judge


                                Opinion No. 27794
                 Submitted September 27, 2017 – Filed April 25, 2018


                                    REVERSED


            Attorney General Alan Wilson and Assistant Attorney
            General Ruston W. Neely, both of Columbia, for
            Petitioner.

            Appellate Defender David Alexander, of Columbia, for
            Respondent.


JUSTICE KITTREDGE: Respondent Brandon Garren pled guilty to assault and
battery of a high and aggravated nature (ABHAN) and criminal domestic violence
of a high and aggravated nature (CDVHAN) in connection with a series of brutal
attacks on his live-in girlfriend (Victim). He was sentenced to concurrent prison
terms of fifteen years and ten years, respectively. No direct appeal was taken.
Garren then filed an application for post-conviction relief (PCR). The PCR court
granted relief, finding plea counsel was ineffective for failing to obtain a
competency evaluation prior to Garren's guilty plea and that Garren's plea was
involuntary due to his use of medication. We reverse and reinstate Garren's guilty
plea and sentence.

                                         I.

In January 2012, the Pickens County Sheriff's Office responded to a call and found
Garren screaming at the Victim with a pistol in his pocket. The Victim was crying
and had visible injuries. The Victim stated Garren repeatedly struck her and
swung an ax at her head, barely missing her. The responding officers found an ax
on the premises and saw a hole in the wall which the Victim indicated occurred
when Garren swung the ax at her head. The Victim also indicated Garren had
pointed the gun at her when she called law enforcement.

Thereafter, in June 2012, the Sheriff's Office responded to another call, this time
from neighbors, who heard the Victim screaming and noticed the Victim outside,
badly beaten and partially clothed, wandering in the yard while holding her pants.
The Victim told deputies she and Garren had been apart, but Garren picked her up
and held her against her will for a week, threatening to kill her if she left and
beating her repeatedly over the last two days.

This attack began in the bathroom, where Garren forced unknown pills down the
Victim's throat and asked her if she wanted to die. Then Garren submerged the
Victim in the bathtub and told her that he was authorized, as her husband, to beat
her. Garren tied up the Victim and dragged her throughout the house, beating her
with golf clubs, wine bottles, a medicine cabinet, a toaster oven, a lantern, and a
belt, all of which were recovered from the scene. The Victim believed she was
going to die, so she encouraged Garren to take some pills, which eventually caused
him to pass out. At that point, the Victim grabbed her clothes and tried to escape,
but she could not see due to her facial swelling, and she was found wandering
along a fence by neighbors who heard her screams and called police.

The Victim's injuries were extensive. Her eyes were swollen shut and her face was
severely beaten, with broken bones requiring multiple facial reconstructive
surgeries. She had blood and glass throughout her hair, and her hair had to be cut
off to remove the debris. The Victim also required dental reconstructive surgery to
replace the teeth knocked out during the attacks, and she underwent neurological
evaluations due to the extreme nature of her injuries and resulting trauma. When
law enforcement arrived, the Victim was transported to the Intensive Care Unit in
Greenville.

As a result of these incidents, Garren was charged with attempted murder,
kidnapping, CDVHAN, and pointing and presenting a firearm, and Garren retained
counsel to represent him. Garren faced up to a total of eighty-five years in
prison—up to thirty years each for the attempted murder and kidnapping charges;
up to twenty years for the CDVHAN charge; and up to five years for the firearm
charge. See S.C. Code Ann. § 16-3-29 (attempted murder); id. § 16-3-910
(kidnapping); id. § 16-25-65(B) (CDVHAN); id. § 16-23-410 (pointing and
presenting). Following plea counsel's negotiations with the State, Garren entered a
"straight up" guilty plea to CDVHAN and the lesser charge of ABHAN. The more
serious charges (and the firearm charge) were dropped.

During the plea proceeding, the assistant solicitor stated "[the victim's] face was
beaten worse than any woman's face I've ever seen. I've never seen anything like
that." Garren informed the plea judge that he understood the offenses to which he
was pleading guilty; the constitutional rights, as enumerated by the plea judge, that
he was waiving; and the possible sentences that could be imposed. Garren stated
he had discussed his situation with plea counsel and that he was "most satisfied"
with counsel's services. Notably, Garren confirmed he was not under the influence
of any drugs or alcohol and that no one promised him anything or forced him to
plead guilty.

During the plea hearing, plea counsel told the judge that Garren suffered from
various physical health problems and that Garren "obviously has some mental
problems." Counsel claimed that at the time of the incidents, both Garren and the
Victim abused prescription medications and that Garren had "little" memory of the
incidents. However, counsel explained that since entering the detention facility,
Garren was much improved, as he had "gotten off pills" and gained weight—
almost fifty pounds.

Plea counsel asked the plea court to consider a three- to five-year sentence with
five years' probation and substance abuse treatment; however, the plea court found
"[t]his case is beyond [the] pale" and sentenced Garren to concurrent prison terms
of fifteen years for ABHAN and ten years for CDVHAN. No direct appeal was
taken.

Garren filed a PCR application alleging counsel was ineffective for failing to
request a mental health evaluation and that Garren's guilty plea was rendered
involuntary as a result of medications he was given while in jail which impaired
his ability to understand the plea proceedings. Specifically, Garren alleged:

      Due to being in a state of lethargy from medication given to me by the
      [P]ickens County Jail which was mind altering, and the result of
      medical treatment being given me by the Cancer Center of the
      Carolinas, The combined effects rendered me unable to, or
      incompetent to enter a plea.

Garren nevertheless failed to offer at the PCR hearing any evidence as to the
specific medications and dosages he was administered at the Pickens County jail
while awaiting trial and during the time period immediately prior to his guilty plea.

At the PCR hearing, plea counsel testified that Garren initially faced several
serious charges and that the photographs depicting the Victim's extensive facial
injuries were "devastating" to Garren's case. Plea counsel testified that he
negotiated a reduction in charges, as well as a plea offer from the State for a total
of fifteen years, which Garren rejected.

Plea counsel testified that there was no indication Garren had any mental health
issues at the time of the plea that necessitated further evaluation. Plea counsel
explained that he never saw the need for Garren to undergo a competency
evaluation, but that he was bothered by the length of the sentence Garren
ultimately received. It is abundantly clear from the record that counsel was
anticipating a different plea judge. As plea counsel testified, Garren was expected
to appear before a different plea judge in the morning, but Garren was not
transported from jail until the afternoon. Counsel stated he firmly believed that
"the switch in judges . . . added something to [Garren's] sentence. I can't say how
much. But I think it did add something." Counsel stated Garren came from "a
great family" and explained that, in hindsight, based on the actual sentence
received:
      I really wish that we had taken the time to get a psychological
      evaluation. Because while I did, at that time, believe him to be
      competent[,] and I continue to believe he is competent, I believe there
      are some psychological issues that would have mitigated his
      punishment and materially affected the sentence that he got. And I
      really regret that I did not do that.

(emphasis added).

When asked if Garren seemed confused or "out of it" at the plea proceeding,
counsel stated Garren's affect is always "a little bit spacey" but Garren nevertheless
appeared to follow everything that was happening, and at no time did Garren
indicate he did not understand what was going on.

Garren's testimony was similar to counsel's, as he, too, focused on the length of his
sentence. Garren testified that he was unhappy with his sentence, specifically
claiming he believed he was going to receive a sentence of two to five years, plus
probation, but that fell through when he "got the wrong judge." Garren admitted
that plea counsel never promised Garren he would receive a two- to five-year
sentence. And the plea judge, in a thorough guilty plea colloquy, explained the
potential sentence Garren was facing.

While it is manifest the focus of Garren's PCR is the length of his sentence, he may
not challenge a lawful sentence merely because he was hoping for a more lenient
one. Garren, of course, understands that, and he has postured his PCR on the basis
that his plea counsel was ineffective for failing to request a competency evaluation.
Garren is uncertain whether he ever requested a competency evaluation, but he
thinks his mother may have asked for one. Garren's mother did not testify at the
PCR hearing, and Garren offered no evidence of what a mental health evaluation
would have shown had one been sought prior to his guilty plea.

As to the voluntariness of his guilty plea, Garren claimed he did not understand or
have any recollection of the plea proceeding itself—including that he informed the
judge his plea was not induced by any promises or threats and that he was not
under the influence of alcohol or drugs. As to the issue of medication, Garren
testified on direct examination:
      Q: Now, I know you've raised some issues in regards to your case.
         And one of them is dealing with medication and the effects on you
         regarding—understanding what was going on. Can you go into
         some detail about that?

      A: I don't know what kind of medication they was giving me in the
         county. But they have a way of giving medication that's—they
         have a bunch of little glasses on a tray. And they just give you
         medicine. I don't know if they give me the wrong medicine or
         what they done. But I had a reaction two different times to that
         medicine they give me.

      Q: Okay. Have you at any time ever had a mental evaluation?

      A: No, sir. They never did have me one for — while I was in the
         county the whole time.

      Q: Okay. Do you think that — did you want one, or ever request one
         or talk to [plea counsel] about that?

      A: I think my mother had requested to get one.

      Q: Okay, I guess —and what I'm trying to understand, did you
         understand what you were doing on the day you pled guilty?

      A: No, sir.

      Q: Okay. Did you ever explain that to [plea counsel], or have a
         conversation with him about, I don't know what I'm doing, what
         I'm pleading guilty to or any of that?

      A: [Plea counsel] told me that he wouldn't never represent me again
         when he come into the courtroom that day — I meant into the
         hallway. I reckon that was where it's at.

Garren testified further on cross-examination:

      Q: Okay. So you don't recall one way or the other about what [you
            and plea counsel] talked about?

      A: The only thing I really recall is how I got the transcript of the trial
         and read it myself. That's the only way I can remember what
         happened.

      ...

      Q. Okay. So you don't remember anything about the guilty plea
         itself.

      A. No, ma'am.

      Q. Okay. So you don't remember telling the judge that no one had
         made any promises to you? You don't recall that?

      A. No, ma'am

      Q. And do you recall [ever] telling [plea counsel] that morning that
         you just didn't understand what was going on, or you just don't
         recall?

      A. [Plea counsel] come in the hallway and told me he wasn't never
         going to represent me again.

      Q. Okay. So you recall that conversation with [plea counsel], you
         just don't remember anything else about the plea?

      A. That's it.

This testimony was the only evidence Garren offered in support of his claim that
his plea was affected by medication. Although Garren's PCR application identified
his medical records as further support for this claim, Garren did not offer into
evidence his medical records or any information indicating he took medication on
the day of the plea or identifying the type, dosage, or potential mind-altering
effects of the medication(s) which he claimed rendered him incompetent to enter a
guilty plea. Further, Garren offered no testimony or other evidence indicating that
he would not have entered a guilty plea but for the influence of medication.
Nevertheless, the PCR court granted relief, concluding plea counsel was deficient
for failing to seek a competency evaluation before Garren pled guilty and finding
that Garren's guilty plea was entered involuntarily due to "the influence of
medication which affected [Garren's] ability to understand what he was doing on
the day of his plea." This Court granted the State's petition for a writ of certiorari
to review the PCR court's decision.

                                          II.

This Court will uphold the findings of the PCR court when there is any evidence of
probative value to support them. Caprood v. State, 338 S.C. 103, 109–10, 525
S.E.2d 514, 517 (2000). However, this Court will reverse the PCR court's decision
when it is controlled by an error of law or unsupported by the evidence. Edwards
v. State, 392 S.C. 449, 455, 710 S.E.2d 60, 64 (2011).

The State now argues this Court should reverse because there is no evidence in the
record to support the PCR court's findings that (1) counsel was ineffective in not
obtaining a competency evaluation; and (2) that Garren was unable to understand
the plea proceeding due to medication. We agree and reverse.

                                          A.

"There is a two-prong test for evaluating claims of ineffective assistance of
counsel. First, a PCR applicant must show that his counsel's performance was
deficient such that it falls below an objective standard of reasonableness." Suber v.
State, 371 S.C. 554, 558, 640 S.E.2d 884, 886 (2007) (citing Strickland v.
Washington, 466 U.S. 668, 687 (1984); Alexander v. State, 303 S.C. 539, 541, 402
S.E.2d 484, 485 (1991)). "Second, an applicant must show there is a reasonable
probability, but for counsel's unprofessional errors, the result of the proceeding
would have been different." Id. (citing Strickland, 466 U.S. at 687; Alexander, 303
S.C. at 541–42, 402 S.E.2d at 485).

"A guilty plea is a solemn, judicial admission of the truth of the charges against an
individual; thus, a criminal inmate's right to contest the validity of such a plea is
usually, but not invariably, foreclosed." Dalton v. State, 376 S.C. 130, 137, 654
S.E.2d 870, 874 (Ct. App. 2007) (citing Blackledge v. Allison, 431 U.S. 63, 74
(1977)). Indeed, where a thorough colloquy is conducted, courts must exercise
caution in setting aside the guilty plea. See Jamison v. State, 410 S.C. 456, 469–
71, 765 S.E.2d 123, 129–30 (2014) (observing that "guilty plea[s] must be treated
as final in the vast majority of cases" and instructing that caution must be exercised
so as not to "undermine the solemn nature of a guilty plea and the finality that
generally attaches to a guilty plea").

"[W]hen establishing Strickland prejudice in the context of plea counsel's failure to
request a mental competency evaluation, the applicant need only show a
reasonable probability that he was incompetent at the time of the plea." Ramirez v.
State, 419 S.C. 14, 21, 795 S.E.2d 841, 845 (2017) (internal marks omitted)
(quoting Jeter v. State, 308 S.C. 230, 233, 417 S.E.2d 594, 596 (1992)); see
Matthews v. State, 358 S.C. 456, 458, 596 S.E.2d 49, 50 (2004) ("Due process
prohibits the conviction of an incompetent defendant, and this right may not be
waived by a guilty plea.") (citing Jeter, 308 S.C. at 232, 417 S.E.at 595–96); see
also id., 308 S.C. at 232, 417 S.E.2d at 596 ("The test of competency to enter a
plea is the same as required to stand trial. The accused must have sufficient
capability to consult with his lawyer with a reasonable degree of rational
understanding and have a rational as well as factual understanding of the
proceedings against him." (citations omitted)).

As to the deficiency prong of the Strickland analysis, the State correctly argues that
there is no evidence in the record that plea counsel's failure to seek a competency
evaluation fell below an objective standard of reasonableness. To the contrary,
plea counsel testified that, based on his interactions with Garren, a competency
evaluation was unnecessary; that counsel believed Garren was competent at the
time of the plea; and that he continued to believe Garren was competent. Compare
Jeter, 308 S.C. at 232–33, 417 S.E.2d at 596 (finding counsel acted reasonably in
relying on his own perceptions of a defendant's competency), with Ramirez, 419
S.C. at 22–23, 795 S.E.2d at 845–46 (finding plea counsel was deficient in failing
to seek an independent competency evaluation where plea counsel was "clearly on
notice" the defendant had mental health issues based on his own personal
interactions with the defendant, as well as a previous psychological evaluation
identifying several mental health issues). Because the record contains no evidence
to support a finding that counsel's decision not to seek a competency evaluation fell
below reasonable professional norms, the PCR court erred in finding counsel was
deficient.
Likewise, there is no evidence in the record to support the PCR court's findings as
to the prejudice prong of the Strickland analysis. Garren presented no evidence to
demonstrate a reasonable probability that he would have been found incompetent
to enter a guilty plea had a competency evaluation been conducted. Cf. Glover v.
State, 318 S.C. 496, 498–99, 458 S.E.2d 538, 540 (1995) (holding prejudice from
trial counsel's failure to procure and present evidence cannot be shown where the
omitted evidence is not presented at the PCR hearing). Indeed, without any proof
that Garren suffered from identifiable mental health issues that undermined his
competency to plead guilty, any claim of prejudice is purely speculative. See id.
(observing mere speculation and conjecture by the applicant is insufficient to
establish the allegation that counsel's deficient performance resulted in prejudice);
Jeter, 308 S.C. at 233–34, 417 S.E.2d at 596 (explaining that an applicant asserting
counsel was ineffective in failing to procure a mental evaluation must show there is
a reasonable probability that he would have been determined to be incompetent at
the time of the plea). There is no evidence to support the PCR court's prejudice
finding.

                                         B.

The State further claims the PCR court erred in finding Garren's guilty plea was
entered involuntarily as a result of Garren's medications, which he claimed
impaired his ability to enter a voluntary guilty plea. We agree.

Before a defendant may plead guilty, it must be established that the defendant is
competent and that the defendant's decision to plead guilty is a knowing and
voluntary one. Sims v. State, 313 S.C. 420, 423–24, 438 S.E.2d 253, 254–55
(1993) (citing Godinez v. Moran, 509 U.S. 389, 398–01 (1993)). The test for
competency is the same whether a defendant pleads guilty or goes to trial—
namely, "whether the defendant has the present ability to consult with his attorney
with a reasonable degree of rational understanding" and the requirement that the
defendant "have a rational as well as a factual understanding of the proceedings
against him." Id. at 422–23, 438 S.E.2d 254.

"The focus of a competency inquiry is the defendant's mental capacity; the
question is whether he has the ability to understand the proceedings." Godinez,
509 U.S. at 401 n.12 (citing Drope v. Missouri, 420 U.S. 162, 171 (1975)
(observing that a defendant is incompetent if he "lacks the capacity to understand
the nature and object of the proceedings against him") (emphasis added)). "The
purpose of the 'knowing and voluntary' inquiry, by contrast, is to determine
whether the defendant actually does understand the significance and consequences
of a particular decision and whether the decision is uncoerced." Id. (citing Faretta
v. California, 422 U.S. 806, 835 (1975)).

"That the plea be voluntary is not only a requirement of due process, but a premise
of the defendant's meaningful participation in the plea process." United States v.
Savinon-Acosta, 232 F.3d 265, 268 (1st Cir. 2000) (citing McCarthy v. United
States, 394 U.S. 459, 466 (1969)). "Common sense, backed by ample case law,
suggests that medication can in some circumstances affect a defendant's mental
state to a degree that undermines the defendant's ability to enter a voluntary plea."
Id. "The critical question is whether the drugs—if they have a capacity to impair
the defendant's ability to plead—have in fact done so on this occasion." Id. (citing
Miranda-Gonzalez v. United States, 181 F.3d 164, 166 (1st Cir. 1999)) (holding
that the plea court, upon learning a defendant has recently taken medication,
should conduct an inquiry "to identify which drugs a defendant is taking, how
recently they have been taken and in what quantity, and (so far as possible) the
purpose and consequences of the drugs in question").

If a PCR applicant claims his guilty plea was involuntary due to the influence of
medication, he must show "that his mental faculties were so impaired by drugs
when he pleaded that he was incapable of full understanding and appreciation of
the charges against him, of comprehending his constitutional rights, and of
realizing the consequences of his plea." United States v. Truglio, 493 F.2d 574,
578 (4th Cir. 1974) (quotation marks and citation omitted). A PCR court must
consider "objective data" about the nature and effect of the medication the
defendant had taken and evaluate whether such medication "had the capability to
produce a sufficient effect on his mental faculties to render him incompetent to
enter a guilty plea." United States v. Damon, 191 F.3d 561, 565 (4th Cir. 1999)
(recognizing that not all medication will influence a defendant's mental state to the
point that the guilty plea must be invalidated) (citation omitted).1 "The dispositive

1
 The dissent characterizes our reliance upon Truglio and Damon as being
misplaced, portraying these cases as being procedurally distinguishable and
underpinned by Rule 11 of the Federal Rules of Criminal Procedure. Our inquiry,
however, is substantive rather than procedural in nature. Indeed, "[t]he question of
an effective waiver of a federal constitutional right in a [plea] proceeding is of
course governed by federal standards." Boykin v. Alabama, 395 U.S.238, 243
feature of this inquiry is whether the medication is in fact causing such an
impairment." United States v. Caramadre, 807 F.3d 359, 368 (1st Cir. 2015).

"In a PCR action, the petitioner bears the burden of proof and is required to show
by a preponderance of the evidence he was incompetent at the time of his plea."
Jeter, 308 S.C. at 232, 417 S.E.2d at 596 (citing Rule 71.1, SCRCP). "In
determining guilty plea issues, it is proper to consider the guilty plea transcript as
well as evidence at the PCR hearing." Suber, 371 S.C. at 558, 640 S.E.2d at 886
(citation omitted).

Nothing in the guilty plea transcript suggest Garren was under the influence of
drugs or otherwise dispossessed of his mental faculties at the time the guilty plea
was entered. To the contrary, Garren informed the plea court, under oath, that he
was not under the influence of any drugs or alcohol.2 Likewise, plea counsel
testified at the PCR hearing that, at the time of the guilty plea, Garren's affect was
not unusual and that Garren appeared to understand the proceedings, never saying
or doing anything to suggest otherwise.3 Indeed, the only evidence in the record
supporting Garren's claim is his own PCR testimony that he was given some
unidentified medication at some point while he was in jail and that he did not recall
or understand the plea proceedings.


(1969). Because Rule 11 embodies procedural safeguards designed to ensure
compliance with substantive standards established by the United States
Constitution, we find Truglio and Damon to be persuasive. See McCarthy, 394
U.S. at 465 (observing Rule 11 "is designed to assist the district judge in making
the constitutionally required determination that a defendant's guilty plea is truly
voluntary" (footnotes omitted)).
2
 We note some courts find this dispositive. United States v. Rivera, 191 F. App'x
309, 311 (5th Cir. 2006) (refusing to consider documents and medical evidence
contradicting defendant's sworn statements during plea colloquy that he was not
under the influence of any medications at the time of the plea).
3
 See United States v. Hardimon, 700 F.3d 940, 943 (7th Cir. 2012) (observing a
"combination of deeply confused or clouded thinking with coherent speech and
normal demeanor is rare").
Even under our deferential standard of review, this testimony alone is insufficient
to establish that Garren's guilty plea was entered involuntarily.4 Garren's testimony
establishes, at most, that Garren was administered one or more unknown
medications in jail at some unknown point in time prior to pleading guilty. These
vague assertions fall short as a matter of law. See Sims, 313 S.C. at 424, 438
S.E.2d at 255 (observing that certain medications enhance, rather than diminish, a
defendant's "demeanor, emotional responses, cognitive skills, and ability to
comprehend and communicate"); see also Weeks v. State, 341 S.W.3d 701 (Mo. Ct.
App. 2011) ("The mere ingestion of drugs is insufficient to render a person
incapable of pleading guilty, and the recent ingestion of drugs does not invalidate a
plea of guilty where the ability of the defendant to understand and give free assent
to the conviction remain unimpaired.").

Indeed, the record is utterly devoid of any evidence that Garren had taken any
medication on the day he pled guilty or that he was, as the PCR court found, "under
the influence of medication which affected his ability to understand what he was
doing on the day of his plea." Absent any evidence that Garren's ability to
understand the guilty plea proceeding was diminished by the mind-altering effects
of one or more specific medications, Garren has failed to meet his burden of
proving his plea was constitutionally infirm, and his claim fails as a matter of law.
See, e.g., Anderson v. United States, 865 F.3d 914, 920 (7th Cir. 2017) (finding a
defendant's statement that he was taking unspecified psychotropic drugs, without
additional information about "exactly what drugs [the defendant] was on, and how
they affected his cognition," was an insufficient basis for the court to evaluate the
defendant's competency to enter a plea); United States v. Carter, 795 F.3d 947,
951–55 (9th Cir. 2015) (rejecting a defendant's claim that his guilty plea was
entered involuntarily where he failed to "explain how the medications at issue
would have impacted his ability to enter a plea knowingly and voluntarily");
United States v. Yang Chia Tien, 720 F.3d 464, 470 (2d Cir. 2013) (characterizing
the lack of information as to the potential effects of medications a defendant had
taken and whether those medications could impact the defendant's understanding

4
  The dissent's position is anchored on this Court's highly deferential standard of
review. While we acknowledge the deference owed the PCR court, deference to a
credibility finding is not the issue. The lack of evidence is. Even if we defer to
implicit credibility findings, as urged by the dissent, there is zero evidence in the
record to support the PCR court's finding that Garren's guilty plea was influenced
by any type of medication.
of the proceedings as a "critical omission"); Miranda-Gonzalez v. United States,
181 F.3d 164, 165 (1st Cir. 1999) (explaining "[w]hen, as now, a defendant wishes
to have his plea declared invalid due to his use of prescription medication or illicit
drugs, the mere fact that [he] took potentially mood-altering medication is not
sufficient to vitiate his plea. Rather, he must show that the medication affected his
rationality." (internal citations, alterations, and quotation marks omitted)); United
States v. Browning, 61 F.3d 752, 754–55 (10th Cir. 1995) (placing the onus on a
defendant to demonstrate that the medication in question affected his "ability to
think or comprehend" and rejecting the claim that his guilty plea was involuntary
due to medications in light of "the complete absence of evidence that his ability to
enter a knowing and voluntary plea was affected by the medications"); United
States v. Dalman, 994 F.2d 537, 539 (8th Cir. 1993) (rejecting a defendant's claim
that his guilty plea was involuntarily entered, observing "there is nothing in the
record to indicate that [the defendant] was not fully in possession of his faculties
during the [plea] proceedings" and noting the defendant's "performance during the
plea hearing is inconsistent with his after-the-fact claim that he did not understand
the proceeding").

                                         III.

We reverse the PCR court's findings and reinstate Garren's convictions and
sentences.


REVERSED.

BEATTY, C.J., and HEARN, J., concur. FEW, J., concurring in a separate
opinion. JAMES, J., concurring in part and dissenting in part in a separate
opinion.
JUSTICE FEW: I concur in the result reached by the majority. I write separately
to explain the narrow points of disagreement I have with the majority's analysis.

As to Garren's claim that plea counsel should have sought a mental health
evaluation before he pled guilty, I agree with the majority's analysis of the
prejudice prong of Strickland, and its conclusion that "any claim of prejudice is
purely speculative." However, I disagree with the majority's conclusion that
Garren failed to prove deficiency under the first prong of Strickland.

I begin with my belief that the PCR court's finding of deficiency was not so narrow
as the majority suggests. The PCR court found "trial counsel should have
requested that [Garren] have a psychological evaluation before [he] pled guilty."
In disagreeing with the majority as to deficiency, I am not contending counsel was
required to have a "competency evaluation." Rather, focusing on what I believe
was the finding of the PCR court, the issue before us is whether counsel was
obligated to get some professional input to assist counsel in understanding how to
most effectively defend Garren in light of his obvious mental health issues.

As to the merits of this issue, the evidence supports the PCR court's finding that
counsel was deficient in not seeking this assistance. The majority recites most of
this evidence in its excellent and detailed description of the brutality of this crime.
In addition to this evidence, Garren told the victim during the crime sequence he
was the Apostle Paul and he baptized her. Plea counsel stated at the plea hearing
that Garren "obviously had some mental problems," and at the PCR trial, "I really
wish that we had taken the time to get a psychological evaluation." The victim's
brother told the plea court, "I can only think that a man that would want to do this
would have to be mentally disturbed." In the face of these facts, the PCR court's
finding that plea counsel was deficient in failing to seek some input from some
professional as to the nature and extent of Garren's obvious mental problems and
the role they may have played in the events of those terrible days is amply
supported by the evidence. As the majority states, "This Court will uphold the
[factual] findings of the PCR court when there is any evidence of probative value
to support them." See Sellner v. State, 416 S.C. 606, 610, 787 S.E.2d 525, 527
(2016).

As to Garren's claim that his plea was involuntary, I agree with the majority the
PCR court erred as a matter of law in granting relief because the evidence Garren
presented the PCR court was legally insufficient. The standard of proof on this
claim is stated in United States v. Truglio, 493 F.2d 574, 578 (4th Cir. 1974)5—the
applicant must show "that his mental faculties were so impaired by drugs when he
pleaded that he was incapable of full understanding and appreciation . . . ."
Initially, the responsibility of determining whether the defendant is pleading guilty
knowingly and voluntarily falls to the plea court. See generally Roddy v. State,
339 S.C. 29, 33-34, 528 S.E.2d 418, 421 (2000) (explaining that the plea court
must ensure a knowing and voluntary plea) (citing Boykin v. Alabama, 395 U.S.
238, 242, 89 S. Ct. 1709, 1711-12, 23 L. Ed. 2d 274, 279 (1969)); see also State v.
Armstrong, 263 S.C. 594, 598, 211 S.E.2d 889, 891 (1975). In this case, the record
of the guilty plea is devoid of any meaningful dialogue between the plea court and
the defendant from which the plea court could have made the required
determination. The longest answer Garren gave to any question asked by the plea
court was literally, "yes ma'am," except that when asked whether he was satisfied
with his lawyer, he added, "I'm most satisfied."

Nevertheless, there is nothing in this guilty plea transcript that indicates an invalid
plea. When asked whether he was under the influence of any drugs or alcohol,
Garren responded, "No." As the majority points out, plea counsel testified at the
PCR hearing he observed nothing unusual about his client at the plea, and Garren
appeared to understand what he was doing. Therefore, there was nothing the plea
court could have observed that indicated Garren was not pleading guilty
voluntarily. On its face, this was a valid guilty plea.

The State has a compelling interest in maintaining the finality of a valid guilty
plea. See Jamison v. State, 410 S.C. 456, 469, 765 S.E.2d 123, 129 (2014) (stating
"a valid guilty plea must be treated as final in the vast majority of cases" and citing
McMann v. Richardson, 397 U.S. 759, 773, 90 S. Ct. 1441, 1450, 25 L.Ed.2d 763,
775 (1970), for the State's "compelling interests in maintaining the finality of
guilty-plea convictions validly obtained"). To overcome this compelling interest, it
is the applicant's burden to demonstrate the plea was not valid. Garren testified at
the PCR trial that he might have taken an unnamed medication that possibly had
unknown side effects, as a result of which he did not know what he was doing
when he pled guilty. This testimony tells us nothing about the validity of the plea.



5
 It is a federal standard, arising under the Due Process Clauses of the Fifth and
Fourteenth Amendments. Anderson v. State, 342 S.C. 54, 57, 535 S.E.2d 649, 651
(2000).
Even if the PCR court did find the testimony to be credible, the testimony is legally
insufficient to support the invalidation of his plea.

The Due Process standard set forth in Truglio requires more than the applicant's
unsupported testimony that he did not know what he was doing when he pled
guilty. This is the basis of the Fourth Circuit's reliance on "objective data" in
United States v. Damon, 191 F.3d 561 (4th Cir. 1999). Under Truglio and Damon,
he must prove—certainly through expert testimony—that specific medication with
explained side effects "had the capability to produce a sufficient effect on his
mental faculties to render him incompetent to enter a guilty plea." Damon, 191
F.3d at 565 (citing Truglio, 493 F.2d at 578). Because Garren utterly failed to
meet this standard of proof, the PCR court erred as a matter of law in granting him
relief.
JUSTICE JAMES: I concur in part and dissent in part. I agree with the
majority's conclusion that the PCR court erred as a matter of law in concluding
Garren is entitled to PCR on the ground trial counsel was ineffective in not
requesting a competency evaluation.

However, I respectfully disagree with the majority's conclusion that there is no
probative evidence supporting the PCR court's factual finding that Garren had
established he was under the influence of medication and did not understand the
effect of his guilty plea. I believe this Court's standard of review in PCR cases
requires us to affirm the PCR court's grant of relief on this ground. See Smith v.
State, 386 S.C. 562, 565, 689 S.E.2d 629, 631 (2010) ("In reviewing the PCR
[court's] decision, an appellate court will uphold the PCR court if any evidence of
probative value supports the decision."); Edwards v. State, 392 S.C. 449, 455, 710
S.E.2d 60, 64 (2011) ("The appellate court will reverse the PCR court only where
there is either no probative evidence to support the decision or the decision was
controlled by an error of law."); Simuel v. State, 390 S.C. 267, 270, 701 S.E.2d
738, 739 (2010) ("This Court gives great deference to a PCR [court's] findings [of
fact] where matters of credibility are involved.").

I agree the facts of this case are disturbing, and the injuries sustained by the victim
were horrific. However, these facts have nothing to do with whether Garren's
guilty plea was voluntary. Whether the fifteen-year aggregate prison term imposed
upon Garren was harsh or lenient and whether he was expecting to plead in front of
a different judge are likewise irrelevant to our analysis of the issues before us. The
majority cites its perception that the focus of Garren's PCR claim is his displeasure
with his fifteen-year aggregate sentence. That may be true, but Garren's
motivation in pursuing PCR is something to be considered by the PCR court in its
evaluation of all the evidence, not by this Court. Otherwise, we would be
weighing evidence, which is not within our province in a PCR case. The PCR
court could have easily considered these facts, concluded Garren's overall
testimony was not credible, and concluded Garren had not met his burden of proof.
However, the PCR court sifted through all the evidence—including Garren's self-
serving testimony—and concluded he had proven he did not enter his plea
voluntarily.

I must add that many might consider the fifteen-year sentence imposed to be
relatively light under the circumstances. Presumably, Garren is aware that if the
PCR court's decision is upheld, on remand the kidnapping and weapon charges
would be reinstated, the ABHAN charge would return to the indicted greater
offense of attempted murder, the CDVHAN charge would remain in place, and he
would be facing a much harsher aggregate sentence than that imposed by the plea
court.

 The PCR court found Garren "was under the influence of medication which
affected his ability to understand what he was doing on the day of his plea." The
evidentiary support, however slight, for this factual finding is Garren's own
testimony at the PCR hearing. I respectfully disagree with the majority's
conclusion that the PCR court did not find Garren's testimony to be credible.
While the PCR court did not explicitly state it found Garren's testimony to be
credible or not to be credible, the PCR court did note it had the opportunity to
observe each witness who testified at the hearing, was able to "closely pass" upon
their credibility, and weighed their testimony accordingly. Garren testified:

            I don't know what kind of medication they was giving me
            in the county [jail]. But they have a way of giving
            medication that's -- they have a bunch of little glasses on
            a tray. And they just give you medicine. I don't know if
            they give me the wrong medicine or what they done. But
            I had a reaction two different times to the medicine they
            give me.

Garren testified he did not know what he was doing when he pled guilty. Although
self-serving, his testimony is still probative evidence to support the PCR court's
ruling that Garren's guilty plea was involuntary due to the medication he was given
in jail. See Davie v. State, 381 S.C. 601, 613, 675 S.E.2d 416, 422 (2009)
(providing that depending on the facts of a case, self-serving testimony may be
sufficient).

Because the PCR court granted Garren relief based upon the evidence before it,
and because Garren was the only witness who testified he was under the influence
of medication and did not understand the effect of his guilty plea, the PCR court
undeniably deemed his testimony credible. I believe Garren's self-serving
testimony—believed by the PCR court—constitutes probative evidence in support
of the PCR court's ruling that Garren's guilty plea was involuntary due to the
medication he was given in jail.

The majority cites United States v. Truglio for the proposition that Garren was
required to prove to the PCR court "that his mental faculties were so impaired by
drugs when he pleaded that he was incapable of full understanding and
appreciation of the charges against him, of comprehending his constitutional rights,
and of realizing the consequences of his plea." 493 F.2d 574, 578 (4th Cir. 1974)
(quotation marks and citation omitted). That is precisely what Garren established
to the satisfaction of the PCR court, the only tribunal in a position to evaluate
Garren's credibility on this most crucial issue. In Truglio, the Fourth Circuit held
the record supported the district court's factual finding that the defendant was "alert
and very well possessed of his faculties" at the time he entered his guilty plea. Id.
at 579. Here, our standard of review requires us to honor the PCR court's factual
finding that Garren was not well possessed of his faculties at the time of his plea.

The majority relies upon United States v. Damon for the proposition that Garren
had the burden of presenting objective data to the PCR court establishing the
nature and effect of the medications Garren had taken, and that Garren was
required to present evidence the medication "had the capability to produce a
sufficient effect on his mental faculties to render him incompetent to enter a guilty
plea." 191 F.3d 561, 565 (4th Cir. 1999). In Damon, while entering a guilty plea
to a murder charge, the defendant Damon advised the plea court that he was taking
an antidepressant drug; his lawyer advised the plea court that one side effect of the
drug was impaired judgment. Id. at 563. After Damon was sentenced to life in
prison, he moved to vacate his plea on the ground that he entered the plea
involuntarily due to the medication he was taking. Id. The plea court denied the
motion. Id. Damon appealed, claiming the plea court had a duty, when informed
he was taking the medication, to conduct further inquiry into the effect the drug
had on his ability to voluntarily enter the plea. Id. at 564.

I believe the majority's reliance upon Damon is misplaced. The Fourth Circuit's
resolution of Damon's appeal was primarily dependent upon its analysis of the plea
court's adherence to Rule 11 of the Federal Rules of Criminal Procedure, which
admittedly requires inquiry into a pleading defendant's ingestion of medication.
The Fourth Circuit concluded the plea court erred in failing to conduct further
inquiry into the effect Damon's ingestion of the antidepressant drug had upon the
voluntariness of his plea and remanded to the plea court, holding that Rule 11
required such further inquiry. Damon, 191 F.3d at 566. In the instant case,
Garren's assertion that his plea was involuntary is properly included as part of his
claim for PCR, not as part of a motion to vacate his plea for a Rule 11 deficiency.
We have never before held or even intimated that a PCR applicant is required to
present objective data regarding the properties, combinations, and effects of drugs
to establish he did not voluntarily enter a guilty plea. I would hold the PCR court
was entitled to rely solely upon Garren's self-serving testimony. If the PCR court
had ruled Garren's testimony on this point was not credible and rejected his PCR
claim for the very reasons cited by the majority, our standard of review would have
required us to affirm in that instance as well. At the very least, if the majority
deems Damon to be binding on the point, a remand to the PCR court would be in
order, as that was the result ordered by the Fourth Circuit in Damon.

In State v. Rosier, 312 S.C. 145, 146, 439 S.E.2d 307, 308 (Ct. App. 1993), the
defendant pled guilty to assault and battery with intent to kill. Three days later, he
moved to withdraw his plea, alleging that when he pled guilty, he was under the
influence of Darvocet and Valium to the extent that he was unable to enter a
knowing and voluntary plea. Id. at 147-48, 439 S.E.2d at 309. The defendant
testified at the motion hearing held three days after his plea. Id. at 149, 439 S.E.2d
at 310. The circuit court denied the motion to withdraw the plea, finding the
defendant was not under the influence of his medications to the extent that he did
not voluntarily enter his plea. Id. In so finding, the circuit court stated it did not
believe the defendant's testimony at the motion hearing and concluded the
defendant was "faking." Id. The court of appeals affirmed, noting the plea judge
had the opportunity to observe the defendant at the plea hearing and at the motion
hearing. Id. The court of appeals—correctly in my view—yielded to the simple
premise that "[t]he determination of credibility must be left to the trial judge who
saw and heard the witnesses and is therefore in a better position to evaluate their
veracity." Id.

The majority concludes nothing in the plea transcript suggests Garren was "under
the influence of drugs or otherwise dispossessed of his mental faculties" at the time
of his plea. I submit this is of no consequence. In Hyman v. State, 397 S.C. 35, 39,
723 S.E.2d 375, 376-77 (2012), the PCR applicant pled guilty to a drug distribution
offense. In his PCR action, the applicant maintained he entered his plea
involuntarily because he was not allowed to view the videotape of the alleged drug
transaction. Id. at 42, 723 S.E.2d at 378. The PCR court concluded the applicant's
testimony was not credible and denied relief. Id. at 41, 723 S.E.2d at 378. We
affirmed, citing Solomon v. State, 313 S.C. 526, 443 S.E.2d 540 (1994), for the
proposition that an appellate court's deference to a PCR judge's credibility findings
is so great that this Court is required to uphold the PCR judge's determination
"even where testimony at [the] PCR hearing was unequivocally contradicted by the
trial record." Hyman, 397 S.C. at 45, 723 S.E.2d at 380 (emphasis added).
I would affirm the PCR court's decision to grant Garren's application for relief.